Citation Nr: 1043229	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 10, 2007 for 
the award of 
Chapter 35 Dependents' Educational Assistance benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran had active military service from January 1973 to 
January 1977.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2010, a hearing was held before the undersigned Veterans 
Law Judge sitting at the RO in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant was awarded Chapter 35 educational benefits 
effective March 10, 2007.  The appellant disagreed with the 
assigned effective date and subsequently perfected this appeal.  
The appellant contends that he is entitled to benefits 
retroactive to August 15, 2000 for the courses he has already 
completed.  
 
At the July 2010 hearing, the appellant submitted additional 
evidence.  He did not waive RO consideration of this evidence but 
rather requested that the additional evidence first be considered 
by the Agency of Original Jurisdiction (AOJ).  This has not been 
accomplished.  As such, the evidence must be referred to the AOJ 
for review.  See 38 C.F.R. § 20.1304(c) (2009).  



Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to an 
effective date earlier than March 10, 2007 
for the award of Chapter 35 Dependents' 
Educational Assistance benefits, to include 
consideration of the additional evidence 
received at the July 2010 travel board 
hearing.  If the RO determines additional 
development is required, it should be 
accomplished.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


